DETAILED ACTION
Allowable Subject Matter
The indicated allowability of claim 10 is withdrawn in view of the new grounds of rejection set forth below with respect to claim 1 which incorporates the subject matter of claim 10 previously indicated as allowable. 
Response to Amendment
It is noted that the amendment filed November 18, 2020 has overcome the objections and rejections under 35 U.S.C. 112(b) set forth in the Non-Final Office Action mailed August 21, 2020. Claims 1-9 and 11-16 are currently pending in the application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (WO 2015/109934).
Regarding claim 1, Guo sets forth a medical suction pump comprising: a pump housing (2), with a pump assembly (4) arranged in the pump housing (2) and serving to generate an under pressure (it is a vacuum pump which generates negative pressure to allow for suction; see e.g., Abstract), and with a device for sound damping (combination of seal 5, cushioning pad 6, and dampening pads 9; Figure 3), characterized in that wherein the device for sound damping has at least two elastic bearings (noise dampeners 6 located on left and right sides of the pump assembly 4, see Figure 5) for elastically supporting the pump assembly relative to the pump housing and wherein the bearings are arranged 
Regarding claim 2, Guo further discloses wherein exactly two elastic bearings (6) are present (see e.g., Figure 3). 
Regarding claim 4, Guo further discloses wherein the pump assembly (4) is suspended directly or indirectly in the pump housing (1) by means of the at least two elastic bearings (6; it can be seen in Figure 3 that the two bearings cover the pump and suspend it within the housing 1).
Regarding claims 6 and 7, Guo further discloses wherein the at least two bearings (6) are held insertably in bearing seats (inside shell portions of 1a and 1b and which is considered to anticipate claim 7 with respect to the bearings being capable of being “plugged on” by being received within the shell portions). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Bodewell et al. (US 2011/0017544).
Regarding claim 3, Guo discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose wherein the foam bearings are formed from an elastomer. 
Bodewell et al. (henceforth Bodewell) teaches an acoustic dampening enclosure for a mechanical device (e.g., vacuum pump) which comprises an inner shell (11) formed from an elastomeric foam substance (e.g., polyurethane or PVC; Paragraphs [0021] and [0022]).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the foam bearing support shells of Guo out of an elastomeric foam as taught by Bodewell as it is a well-known material for forming vibration dampening engagement features in mechanical pump devices as taught by Bodewell. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Mauthe (US 2015/0027561).
Guo discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose exhaust air being conveyed at least over part of a flow path through a tubular airstream sound damper.
Mauthe teaches a suction pump assembly comprising a tubular airstream sound damper (74) which is placed in the exhaust air flow path so as to dampen the sound of the pump assembly (e.g., Figure 4b and paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the flow path of the pump of Guo to comprise the tubular sound-damping element of Mauthe so as to further reduce the sound of the pumping system to allow for quieter operation as taught by Mauthe.
Allowable Subject Matter
Claims 5, 8-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783           

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783